UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6012



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VIRGIL W. WOMACK,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CR-00-27; CA-00-236)


Submitted:   May 28, 2004                   Decided:   June 25, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Virgil W. Womack, Appellant Pro Se.    Marvin Jennings Caughman,
Assistant United States Attorney, Columbia, South Carolina, David
Calhoun Stephens, Assistant United States Attorney, Greenville,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Virgil W. Womack appeals the district court’s order of

December 5, 2003, denying his “Motion to Vacate Restitution Order

Pursuant to 18 U.S.C. § 3664(k).”   We have reviewed the record and

the court’s order and find no reversible error in the denial of

Womack’s motion.   Accordingly, we affirm.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                              - 2 -